
	
		IV
		112th CONGRESS
		1st Session
		H. CON. RES. 14
		IN THE HOUSE OF REPRESENTATIVES
		
			February 8, 2011
			Mr. Quayle submitted
			 the following concurrent resolution; which was referred to the
			 Committee on the Budget,
			 and in addition to the Committees on Oversight and Government Reform and
			 House Administration, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		CONCURRENT RESOLUTION
		Expressing the sense of the Congress that
		  non-defense, non-security, non-veterans discretionary spending should be
		  reduced by 20 percent.
	
	
		Whereas total Government spending in fiscal year 2010
			 exceeded $3.5 trillion;
		Whereas the 111th Congress failed to adopt a budget
			 resolution;
		Whereas the Congressional Budget Office estimates that
			 total Federal spending in fiscal year 2011 will reach $3.71 trillion;
		Whereas the Congressional Budget Office estimates that the
			 fiscal year 2011 budget deficit will exceed $1.47 trillion;
		Whereas the Congressional Budget Office estimates that the
			 fiscal year 2012 budget deficit will reach $1.1 trillion;
		Whereas, since fiscal year 2008, non-defense discretionary
			 spending has increased by 84 percent; and
		Whereas the Federal debt is expected to exceed $14.3
			 trillion in April 2011: Now, therefore, be it
		
	
		That it is the sense of the Congress
			 that—
			(1)non-defense,
			 non-security, non-veterans discretionary spending by the Government in fiscal
			 year 2011 should be reduced by 20 percent from fiscal year 2010 spending
			 levels; and
			(2)if the percentage
			 reduction specified in paragraph (1) is not achieved, rates of basic pay for
			 individuals serving in the executive and legislative branches of the
			 Government, respectively, should be reduced by 15 percent, beginning in fiscal
			 year 2012.
			
